 



Exhibit 10.42

SECONDMENT AGREEMENT

          AGREEMENT, effective as of April 1, 2005 by and among Global eXchange
Services, Inc., a Delaware corporation (“GXS”), and G International, Inc., a
Delaware corporation (“GInternational”). Each of GXS and G International are
sometimes hereinafter referred to as a “Party” and collectively as the
“Parties”.

W I T N E S S E T H:

          WHEREAS, G International has purchased certain assets and operations
constituting the Electronic Data Interchange and Business Exchange Services
Business of International Business Machines Corporation, a New York corporation
(the “Former IBM Business”);

          WHEREAS, the parent company of GXS has signed an agreement to acquire
the parent company of G International

          WHEREAS, in anticipation of the closing of such acquisition, GXS has
hired the former employees of the Former IBM Business in the United States
(“Seconded Employees” as defined below) and GI desires to purchase from GXS and
GXS is willing to sell to GI the services of the Seconded Employees, on such
terms and conditions as specified herein; and

          WHEREAS, in consideration of the compensation to be provided by GI to
GXS and the indemnifications to be provided hereunder, GXS agrees to continue as
the employer of and the provider of compensation to, the Seconded Employees for
such period, on the terms and conditions set forth in this Agreement;

          NOW THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1
Definitions

          “Business Day” means any day other than a Saturday, a Sunday or a day
on which banks in New York City are authorized or obligated by law or executive
order to close.

 



--------------------------------------------------------------------------------



 



          “Direct Payroll Costs” shall mean, with respect to any Seconded
Employee, the gross amount of all salaries and wages, employee benefit program
costs and other compensation with respect to such Seconded Employee and all
applicable fees, taxes, and other amounts owed to third parties as a result of
the employment of such Seconded Employee, including federal, state and local
income tax withholding, contributions pursuant to the Federal Insurance
Contribution Act and Federal Unemployment Tax Act, workers’ compensation,
unemployment insurance, other withholding or other payments required by federal,
state or local law or regulations, and all payments to applicable pension and
welfare plans and other employee fringe benefit outlays, including but not
limited to, direct premiums to Plans and claims for self-funded plans on an
individual level or, if required by the design of the relevant Plan, such
benefit costs as GXS reasonably calculates,

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

          “Indirect Payroll Costs” shall mean with respect to any Seconded
Employee, all reasonable costs, other than Direct Payroll Costs but including
reasonable costs incurred or accrued under Section 2.02 hereof, associated with
the compensation of or benefits provided to such Seconded Employee, including
allocable general administrative and overhead costs arising in connection with
the employment and compensation of such Seconded Employee, as reasonably
determined by GXS using its usual methods of cost accounting.

          “Out-of-Pocket Expenses” means, with respect to any Seconded Employee,
any actual out-of-pocket expenses that are incurred by such Seconded Employee or
by a GXS Entity in the course of such Seconded Employee’s performance of his or
her duties and paid or reimbursed by such GXS Entity, as reasonably determined
by GXS using its usual methods of cost accounting.

          “Payroll Costs” means Direct Payroll Costs, Indirect Payroll Costs,
Out-of-Pocket Expenses and any other fees and expenses reasonably allocable to
the services provided by the Seconded Employees to the G International Entities.
For any Seconded Employee, the Payroll Costs may consist of a portion of Direct
Payroll Costs, Indirect Payroll Costs and Out-of-Pocket Expenses associated with
such Seconded Employee as reasonably determined by GXS in good faith to reflect
an equitable sharing of the costs associated with such Seconded Employee based
on the facts and circumstances, including, without limitation, the time spent by
the Seconded Employee on matters relating to the business of the G International
Entities.

          “Payroll Period” shall mean a period of one calendar month.

          “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or other entity or organization.

2



--------------------------------------------------------------------------------



 



          “Plans” means all employee benefit plans, as defined in Section 3(3)
of ERISA, and all other plans, policies, and arrangements which a GXS Entity
maintains on behalf of or makes available to the Seconded Employees on the date
hereof or makes available thereafter to the Seconded Employees.

          “Seconded Employee” means any the employees of GXS listed on Exhibit A
to this agreement.

ARTICLE 2
Agreement To Provide Services of Seconded Employee

          Section 2.01. Seconded Employee Services. Upon the terms and subject
to the conditions contained herein, GXS shall furnish to G International the
services of the Seconded Employees.

     (a) Seconded Employees shall remain employees of GXS and shall remain on
the payroll of GXS, but will perform services for G International. G
International shall direct and control the Seconded Employees in the manner and
method of performing services for G International; provided that the G
International Entities shall not direct any Seconded Employee to act or omit to
act where such act or omission would violate applicable law or sound and prudent
industry practices

     (b) GXS shall continue to pay the compensation, withhold and pay taxes and
make other deductions and, to the extent permitted by the Plans and by
applicable law, provide the benefits to which the Seconded Employees are
entitled pursuant to the Plans, in each case, in a timely manner. GXS shall
determine in its sole discretion the compensation and benefits that are provided
to each Seconded Employee, provided that it shall notify G International in
writing in advance of any change in such compensation or benefits that would
increase materially the Payroll Costs associated with any Seconded Employee.

          Section 2.02. Additional Services. GXS shall use commercially
reasonable efforts to supply, whether directly or by contract with other
parties, personnel, payroll and human resource services related to the provision
of services by the Seconded Employees to G International.

          Section 2.03. Records. GXS shall maintain books and records relating
to the Seconded Employees in a manner consistent with normal practice of GXS.

          Section 2.04. Limitation on GXS’s Obligations. Notwithstanding
anything herein to the contrary, no provision of this Agreement shall obligate
GXS to provide the services of Seconded Employee pursuant to Section 2.01 or
other services pursuant to Section 2.02 if GXS reasonably determines, in its
discretion, that to do so would (i) interfere with the conduct of its business
in the ordinary course, (ii) violate any applicable law, rule, regulation,
judgement,

3



--------------------------------------------------------------------------------



 



injunction order or decree, (iii) constitute a default or give rise to any right
of termination, cancellation or acceleration of any right or to a loss of any
benefit to which GXS is entitled under any provisions of any agreement or other
instrument binding on GXS or (iv) violate any obligation or duty owed by any
seconded employee to GXS. In furtherance of the foregoing, if any term or
provision of this agreement or the performance thereof would result in any of
the foregoing, the Parties agree that any such provision shall be modified
accordingly so as to not result in any of the foregoing.

ARTICLE 3
Expenses

          Section 3.01. Reimbursement Of Payroll Costs. G International will pay
to GXS all Payroll Costs.

          Section 3.02. Method Of Reimbursement. GXS will supply G International
with monthly invoices setting forth the Payroll Costs for the preceding month,
plus an administrative fee equal to 5% of the aggregate Payroll Costs reflected
on such invoice. Within 15 Business Day after receiving each such invoice G
International shall wire transfer to a GXS bank account designated by GXS
immediately available funds equal to the amount set forth in such invoice.

ARTICLE 4
Termination Of Seconded Employee Services

          Section 4.01. Termination By G International. G International may, in
its sole discretion, terminate the services provided to it by any Seconded
Employee at any time by providing reasonable advance written notice to GXS.

          Section 4.02. Termination By GXS. GXS may, in its sole discretion,
terminate the provision of services by any Seconded Employee on behalf of G
International at any time by providing reasonable advance written notice to G
International. As of the date of such termination, or as of the date of the
termination of any Seconded Employee’s employment with GXS for any other reason,
such Seconded Employee shall cease to be a Seconded Employee.

ARTICLE 5
Indemnification

          Section 5.01. General.

4



--------------------------------------------------------------------------------



 



     (a) GXS shall neither indemnify nor have any liability to G International
for any Loss (as hereinafter defined), including, without any limitation, the
following: (i) the availability or continued employment of any Seconded Employee
or (ii) the performance of services by any Seconded Employee, except to the
extent that any such Loss results from the willful misconduct or gross
negligence of GXS. GXS makes no warranties or representations concerning the
services of the Seconded Employees, whether express or implied.

     (b) G International agrees to indemnify, defend and hold harmless GXS, and
if applicable, its directors, officers, members, shareholders, partners,
attorneys, accountants, agents and their heirs, successors and assigns (the
“Indemnitees”) from, against and in respect of any damages, claims, losses,
charges, actions, suits, proceedings, deficiencies, taxes, interest, penalties
and reasonable costs and expenses (including without limitation reasonable
attorney’s fees and disbursements) (“Loss”), imposed on, sustained, incurred or
suffered by or asserted against any of Indemnitees relating to or arising out of
the performance of this Agreement including, but not limited to, any claims by,
or liabilities or obligations to, any Seconded Employee or other third party or
otherwise arising out of, or resulting from, the provision of services by such
Seconded Employee hereunder, and any claim, charge, action, suit or proceeding
brought by any Seconded Employee under any federal, state or local employment
law, except to the extent that any such Loss results from the willful misconduct
or gross negligence of GXS.

          Section 5.02. Workers Compensation. Without limiting the provisions of
Section 5.01, G International hereby agrees to indemnify, defend and hold
harmless the Indemnitees for any workers’ compensation claims liability GXS
incurs with respect to a Seconded Employee arising out of any injury or
condition incurred during or caused by work performed on behalf of G
International; it being understood that to the extent GXS is compensated by a
third party with respect to such liability, or the liability is assumed by a
third party, the amount owed by G International, to GXS Indemnitees with respect
to such liability shall be offset by the amount of such compensation or
assumption.

          Section 5,03. Notice Of Claims. GXS agrees to notify G International,
promptly in writing upon the receipt by GXS or any GXS Entity of notice of any
pending or threatened claim or proceeding, including without limitation any
audit or assessment with respect to taxes, which arise out of, in connection
with or result from the activities contemplated hereby for which G International
has agreed to indemnify the Indemnitees. GXS further agrees to reasonably
cooperate and assist and to instruct its employees, counsel and advisors to
reasonably assist G International and to assist G International in the defense
of such claims or proceedings. G International, shall be entitled to
participate, at its expense, in the defense of its interest in any such claim or
proceeding.

5



--------------------------------------------------------------------------------



 



ARTICLE 6
Miscellaneous

          Section 6,01. Notices, All notice, instruction, direction or demand
under the terms of this Agreement required to be in writing shall be duly given
upon delivery, if delivered by hand, facsimile transmission, or mail, to the
following addresses:

     
If to the G International, to:
  G International, Inc.

  100 Edison Park Drive

  Gaithersburg, Maryland 20878

  Attention: Vice President & Controller
 
   
If to GXS, to:
  Global eXchange Services, Inc.

  100 Edison Park Drive

  Gaithersburg, Maryland 20878

  Attention: General Counsel

          or to such other address or telecopier number as such party may
hereafter specify for the purpose by notice to the other parties. All such
notices, requests and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

          Section 6.02. Amendment; Waiver,

     (a) Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed, in the case of an
amendment, by both Parties hereto, or in the case of a waiver, by the Party or
Parties against whom the waiver is to be effective.

     (b) Except as expressly set forth herein, no failure or delay by any Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
Except as otherwise provided herein, the rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

          Section 6.03. Entire Agreement, This Agreement contains the entire
agreement between the Parties hereto concerning the respective obligations of
the Parties with respect to the employment of the Seconded Employees, and
supersede all prior agreements and understandings, oral or written, with respect
to such matters.

6



--------------------------------------------------------------------------------



 



          Section 6.04. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors. This Agreement is for the sole benefit of the Parties
hereto and, except as otherwise contemplated herein, nothing herein expressed or
implied shall give or be construed to give any person or entity, other than the
Parties hereto, any legal or equitable rights hereunder.

          Section 6.05. Governing Law. This Agreement shall be construed and
interpreted in accordance with and governed by the law of the State of New York
without giving effect to the principles of conflicts of laws thereof.

          Section 6.06. Dispute Resolution. In the event there is a dispute
between the Parties regarding this Agreement or the performance by a Party of
its obligations hereunder, the disputing Party shall send a notice to the other
Party describing the dispute or issue in reasonably sufficient detail to allow
the other Party to investigate and, if applicable, take the actions contemplated
by the dispute notice, and the Parties shall promptly meet and attempt to
resolve the dispute in good faith. If the Parties are unable to resolve the
dispute pursuant to the foregoing, each Party shall have all rights and remedies
available to it at law or in equity with respect to such dispute.

          Section 6.07. Counterparts; Effectiveness. This Agreement may be
signed in two counterparts, each of which shall be deemed an original.

          Section 6.08. Term, Termination. This Agreement shall become effective
as of the date hereof and shall remain in force until the expiration of the
third Payroll Period unless terminated by either Party upon 30 days’ prior
written notice to the other or by mutual written consent of the Parties. It may
be extended for an additional Payroll Period upon mutual agreement of the
Parties. In no event shall the termination or expiration of this Agreement
affect the rights or obligation of either Party with respect to (i) Article 5,
(ii) Section 6.05 or (iii) any obligation of G International for Payroll Costs
relating to periods prior to such termination, each of which shall survive the
termination or expiration of this Agreement.

          Section 6.09. Headings. Headings are for ease of reference only and
shall not form a part of this Agreement.

          Section 6.10. Severability. In case any one or more of the provisions
or part of a provision contained in this Agreement shall for any reason be held
to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall be deemed not to affect any other provision or part of a
provision of this Agreement, but the Agreement shall be reformed and construed
as if such provision or part of a provision held to be invalid, illegal or
unenforceable had never been contained herein and such provision or part
reformed so that it would be valid, legal and enforceable to the maximum extent
possible.

          

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties executed and delivered by their duly
authorized officers as of the date first written above.

              G INTERNATIONAL, INC.
 
       

  By:   /s/ Tom Thomas

       

      Name: Tom Thomas

      Title: SUP & General Manager
 
            Global eXchange Services, Inc.
 
       

  By:   /s/ Louis Salamone Jr.

       

      Name: Louis Salamone Jr.

      Title: Senior VP & CFO

8